We pass the absence of any exception to the isolated remark made by the judge during the course of his charge which is still complained of (“There is no doubt that there was a transfer of ownership of those drugs from somebody to somebody else”) to say that we see no prejudice resulting to the defendant. As the judge pointed out to the jury, the defendant had been indicted for the unlawful distribution (as opposed to the sale) of a controlled substance, and it is perfectly clear from (a) the defendant’s cross-examination, recross-examination and further recross-examination of the undercover agent and (b) the defendant’s closing argument to the jury that the only disputed question of material fact was the one of whether it had been the defendant or Benny who had handed the dilaudid pills to the agent following Benny’s return from the house where he had purchased the pills. We note the absence of any objection to the judge’s further instructions to the jury that it was for them to determine how the agent had obtained the pills which had been introduced in evidence and that “that rests upon his story and the credibility that you give to his story.”

Judgment affirmed.